Case 7-17cv07307-NSR Document 61 Filed in NYSD on 02/05/2020 Page 1 of 2

  

>

we “ae
STATE OF NEW YORK
OFFICE OF THE ATTORNEY GENERAL

LETITIA JAMES DIVISION OF STATE COUNSEL
ATTORNEY GENERAL LITIGATION BUREAU

Writer’s Direct Dial: (212) 416-8572

February 5, 2020

Via ECF and Facsimile (914) 390-4179

Honorable Nelson S. Roman

United States District Court Judge -
Southern District of New York >: “ no Sa
300 Quarropas Street

White Plains, NY 10601

Re: McGriff'v. Keyser et al., No. 17 Civ, 7307 (NSR)
Dear Judge Roman:

This Office represents defendants William Keyser, Anthony Polizzi, and Stephen Keyser,
(collectively “Defendants”) in the above-referenced matter.! Defendants write to respectfully
request that the Court set a schedule for initial discovery to be limited to the narrow issue of —
exhaustion. Following this limited discovery, Defendants intend to move for summary judgment
on the grounds that plaintiff failed to exhaust his available administrative remedies as required by
42 U.S.C. § 1997e(a) (the “PLRA”).

The PLRA requires that prisoners exhaust all administrative remedies before bringing an
action regarding prison conditions. Williams v. King, 56 F. Supp. 3d 308, 320-21 (S.D.N.Y. 2014).
Section 1997e(a) requires proper. exhaustion, which means complying with all procedural steps
and completing the administrative review process. Id.; see also, Amador v. Andrews, 655 F.3d 89,
96 (2d Cir, 2011). The issue of exhaustion, however, is one which must be decided by the Court,
see Woodford v. Ngo, 548 U.S. 81, 85 (2006), and which can and should be addressed before the
parties engage in potentially burdensome discovery. See Cuoco v. United States Bureau of
Prisons, No. 98 Civ. 9009, 2000 WL 347155, at *8 (S.D.N.Y. Mar. 31, 2000) (“in the interests of
judicial economy the threshold issue of exhaustion should be addressed and resolved before
discovery”). The evidence is expected to show that Plaintiff only filed a grievance on the issue of
finding hair in his food while in SHU, a claim that was dismissed by Order dated November 13,

 

' All claims against Defendant Venettozzi and certain claims against-Defendants Keyser, Polizzi and Keyser were
“dismissed by Order dated November 13, 2019. (Dkt No. 57).
iif 28 LIBERTY STREET, NEW YORK, NY 10005 @ PHONE (212) 416-8610 @ FAx (212) 416-6075 * NoT FOR SERVICE OF PAPERS
WWW.AG.NY.GOV

 

 

 
Case 7:17-cv-07307-NSR Document 61 Filed 02/05/20 Page 2 of 2

2019. (Dkt No. 57). No other grievances were filed regarding plaintiff's Eighth and Fourteenth
Amendment claims against Defendants Keyser, Polizzi and Keyser.

Accordingly, Defendants respectfully request that this Court stay the parties’ time to file a
case management plan and, instead, set a schedule by which the parties can conduct limited
discovery, including taking the deposition of Plaintiff and exchanging documents specifically
related to exhaustion under the PLRA.

We thank the Court for its consideration in this matter.
Respectfully submitted,
/s/

Daphna Frankel
Assistant Attorney General

 

ce: Dewitt McGriff, DIN 9746773
(Via First Class Mail)

Defendants’ request to stay the filing of a Case Management Plan is
denied. Defendants may seek the discovery they highlighted above
before the Magistrate Judge and thereafter seek leave to file any
appropriate motion. The parties are granted an additional week until
February 25, 2020 to submit the completed Case Management Plan.
Clerk of the Court is directed to mail a copy of this endorsement to pro
se Plaintiff, show proof of service on the docket and terminate the
motion (doc. 61),

Dated: Feb. 14, 2020 SOORDERED.

    

 

Nelson S. Roman, U.S.D.J.

28 LIBERTY STRERT, NEW York, NY 10005 @ PHONE (212) 416-8610 @ FAX (212) 416-6075 * NOT FOR SERVICE OF PAPERS
WWW.AG.NY.GOV

 
